Name: Commission Decision of 15Ã December 2006 establishing the Commission's standard security measures and alert states and amending its Rules of Procedure as regards operational procedures for management of crisis situations
 Type: Decision
 Subject Matter: politics and public safety;  economic policy;  management;  international security
 Date Published: 2007-08-24; 2007-02-06

 6.2.2007 EN Official Journal of the European Union L 32/144 COMMISSION DECISION of 15 December 2006 establishing the Commission's standard security measures and alert states and amending its Rules of Procedure as regards operational procedures for management of crisis situations (2007/65/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, and in particular Article 218(2) thereof, Having regard to the Treaty establishing European Atomic Energy Community, and in particular Article 131 thereof, Having regard to the Treaty on European Union, and in particular Article 28(1) and Article 41(1) thereof, Whereas: (1) It is appropriate for the Commission to establish operational procedures and measures to manage crises and emergencies (hereinafter referred to as crisis situations), and, in particular, to ensure that all necessary decisions can be taken as efficiently and rapidly as possible, while ensuring that they remain subject to political control. (2) It is necessary for the Commission to establish an operational structure for crisis management. (3) Procedures and measures should, inter alia, be established to manage the security aspects of a crisis situation. In the interests of clarity, the procedures and measures to be used in normal security conditions should also be specified. (4) Good management of crisis situations involves the possibility of rapidly warning the personnel of the nature of the threat and of protective measures to be taken. (5) Current practice in the Member States and in other international organisations shows that the establishment of a system of alert states is the most efficient way to ensure that appropriate and proportional security measures are taken in response to the evaluated risk level. A system comprising standard security measures and three alert states should therefore be established. It should apply to all the premises of the Commission. (6) The Commission provisions on security annexed to its internal Rules of Procedure by Commission Decision 2001/844/EC, ECSC, Euratom (1) provide for a member of the Commission to be responsible for security matters and for implementation of the Commission's security policy. (7) The general principles established in Section 2 of the Annex to those provisions on security establish general principles of legality, transparency, accountability and subsidiarity (proportionality) which apply equally to crisis management. (8) The attribution of authority within the Commission and the particular situation of the delegations of the Community in third countries require specific procedures and distinct types of action, depending on whether the security measures concern the premises of the Commission in the Member States or in third countries. (9) According to the principle of continuity of public service, the Commission should be able to accomplish its tasks in all circumstances as set out in the Treaties. Consequently, in the case of exceptional and unforeseeable events which make it impossible for the Commission to adopt decisions as a College by written or oral procedure as provided for in its Rules of Procedure (2), the President of the Commission should have extraordinary powers to take any measure which, in the context of the specific situation, is considered urgent and necessary. (10) The Commission provisions on operational procedures for crisis management, as annexed to its internal Rules of Procedure by Decision 2003/246/EC, Euratom (3), should therefore be amended accordingly. For reasons of clarity, they should be replaced by this Decision, HAS DECIDED AS FOLLOWS: Article 1 1. The crisis system shall be managed by a Management Group, in accordance with paragraph 2. It shall be supported by an Operational Team and a Monitoring Team, established by the Director of the Commission Security Directorate. 2. The Management Group shall meet under the chairmanship of the Deputy Secretary-General. It shall consist of a Member of the Cabinet of the President and of the Member of the Commission responsible for security matters, the Director of the Commission Security Directorate, Directors-General of the Legal Service, for Personnel and Administration, for Budget, for Communication, for Justice Freedom and Security, for External Relations, for Informatics and such other persons as the Deputy Secretary-General considers appropriate in the circumstances. 3. If a crisis situation arises outside the European Union, a member of the cabinet of the Commissioner responsible for External Relations shall be invited to attend the meetings of the Management Group. 4. The Management Group shall be responsible for advising the Commission and in particular the Member of the Commission responsible for security matters on appropriate measures to be taken to protect the staff and assets of the Commission, and ensure its operational effectiveness, in the event of a crisis situation. 5. The President, the Member of the Commission responsible for security matters and each Member of the Commission involved in the crisis situation shall be kept informed of developments by the Chairman of the Management Group. 6. A 24-hour, seven-days-a-week readiness service shall operate, on the basis of the constant presence of at least two officials, so that the Security Directorate can discharge its responsibilities. Article 2 1. Inside the European Union, the Member of the Commission responsible for security matters may at any time instruct the Director of the Commission Security Directorate to put the crisis management system into operation. 2. If a crisis situation arises outside the European Union, the decision to put the crisis management system into operation shall be taken jointly by the Members of the Commission responsible for External Relations and for Security Matters. Article 3 1. To enable decisions to be taken with sufficient speed to ensure the protection of Commission staff (including protection of their health at the workplace), information, buildings and other assets from any threat and to ensure its operational capacity, in situations where urgency precludes the use of usual decision-making procedures, paragraphs 2 and 3 shall apply. 2. If a crisis situation arises inside the European Union, the Member of the Commission responsible for security matters may take any decision he considers necessary to protect the staff and assets of the Commission from such threat. In situations of extreme urgency the Director of the Commission Security Directorate may take similar decisions to those provided for in the first subparagraph, acting where possible in consultation with the Management Group. Any use of these powers shall immediately be reported to the Member of the Commission responsible for security matters, for review, and where appropriate, endorsement, amendment or revocation. The chairperson of the Management Group shall be informed at the same time as the Member of the Commission responsible for security matters. 3. If a crisis situation arises outside the European Union, in situations of extreme urgency the Head of a Commission mission or Community delegation may take similar decisions to those provided for in the first subparagraph of paragraph 2. Any use of these powers shall be reported to the Member of the Commission responsible for External Relations who shall immediately inform the Member of the Commission responsible for security matters. These decisions shall be jointly reviewed by the two Members, and where appropriate endorsed, amended or revoked. The chairperson of the Management Group shall be informed at the same time as the Member of the Commission responsible for security matters. 4. Any decision taken pursuant to this article shall be submitted to the next meeting of the College for review and, where appropriate, endorsement, amendment or revocation. Article 4 1. In the case of exceptional and unforeseeable events which make it impossible for the Commission to decide as a College by written or oral procedure as set out in article 4 of its Rules of Procedure, the President of the Commission may, on behalf of the Commission and under its responsibility, adopt any measure which, in the context of the specific crisis situation, is considered urgent and necessary to preserve the Community public interest, to meet legal obligations of the Community or to prevent avoidable damages on Community institutions or bodies, Member States or on the Union's citizens and undertakings. 2. The President shall act, as far as practicable, after consultation of the departments with a legitimate interest and the members of the Commission not prevented from exercising their functions. 3. Any decision taken pursuant to this article shall be submitted to the College for review and, where appropriate, endorsement, amendment or revocation once the conditions necessary for the functioning of the College are in place. Article 5 The provisions on deputising laid down in the Rules of Procedure of the Commission and the Rules giving effect to them shall apply, mutatis mutandis, to the present decision. Article 6 A system comprising standard security measures and three alert states is established. The system and the corresponding security measures shall be as set out in the Annex. It shall apply to all the premises of the Commission. Article 7 The Commission provisions on operational procedures for crisis management annexed to its Rules of Procedure by Decision 2003/246/EC, Euratom are deleted. Article 8 This Decision is without prejudice to the Commission provisions setting up the ARGUS general alert system annexed to its Rules of Procedure by Commission Decision 2006/25/EC, Euratom (4). Article 9 This Decision shall enter into force on the day of its adoption. It shall be published in the Official Journal of the European Union. Done at Brussels, 15 December 2006. For the Commission Siim KALLAS Member of the Commission (1) OJ L 317, 3.12.2001, p. 1. Decision as last amended by Decision 2006/548/EC, Euratom (OJ L 215, 5.8.2006, p. 38). (2) OJ L 347, 30.12.2005, p. 83. (3) OJ L 92, 9.4.2003, p. 14. (4) OJ L 19, 24.1.2006, p. 20. ANNEX STANDARD SECURITY MEASURES AND ALERT STATES Section 1 A security system comprising standard security measures and three alert states corresponding to the existence of a threat is applicable in the premises of the Commission. The standard security measures and the alert states, from level one to level three, corresponding to increasing threat levels, detailed in Appendix 1, are identified by the colour codes WHITE, YELLOW, ORANGE and RED. Section 2 The standard security measures, identified by the colour WHITE, listed in Appendices 2A and 2B are applicable when no particular security threat has been identified. The standard security measures listed in Appendix 2A to the present Annex are applicable in the premises of the European Commission situated in the Member States of the European Union. The standard security measures listed in Appendix 2B to the present Annex are applicable in the premises of the European Commission situated in third countries. Section 3 1. Inside the EU, the Director of the Commission Security Directorate is authorised to modify the application of the Standard Security Measures WHITE to take account of local or temporary threat assessments. He shall, without delay, inform the Member of the Commission responsible for security matters and the chairperson of the Management Group of his actions, and the reasons for them. Without prejudice to Section 4(3)(a), the Member of the Commission responsible for security matters shall: (a) Decide to increase the level of security to the YELLOW, ORANGE or RED alert state, to reduce the alert state or to return to the standard security measures WHITE; (b) Decide which of the specific measures of the alert states shall be implemented in light of the actual security situation. In reaching these decisions, he shall take account of the advice of the Director of the Commission Security Directorate. In situations of extreme urgency where the security situation requires an immediate change to the alert state, the Director of the Commission Security Directorate shall take the decisions required in the preceding paragraph. He shall, without delay, inform the Member of the Commission responsible for security matters and the chairperson of the Management Group of his actions, and the reasons for them. When possible, the Director of the Commission Security Directorate shall confer with the Management Group as laid down in Article 1(2) of the present Decision 2. Outside the EU, the Director-General of DG External Relations is authorised to modify the application of the standard security measures WHITE to take account of local situations. He shall, without delay, inform the Member of the Commission responsible for external relations who shall immediately inform the Member of the Commission responsible for security matters and the chairperson of the Management Group of the actions taken and the reasons for them. Without prejudice to section 4(3)(a), the Members of the Commission responsible for external relations and for security matters shall decide jointly: (a) To increase the level of security to the YELLOW, ORANGE or RED alert state, to reduce the alert state or to return to the standard security measures WHITE; (b) Which of the specific measures of the alert states shall be implemented in light of the actual security situation. In reaching these decisions, they shall take account of the advice of the Director of the Commission Security Directorate. In situations of extreme urgency where the security situation requires an immediate change to the alert state, the Head of the Commission mission or EC Delegation shall take the decisions required in paragraph 2. He shall, without delay, inform the Member of the Commission responsible for External Relations who shall immediately inform the Member of the Commission responsible for security matters and the chairperson of the Management Group of the actions taken and the reasons for them. Section 4 1. The Commission Representations, Regional Representations and the EU Missions to international organisations in the Member States (a) The Commission Security Directorate will prepare guidelines, to be followed in the Commission Representations and Regional Representations. These guidelines shall be developed with DG Communications and DG External Relations respectively, and shall take account of any threat assessments made by the Commission Security Directorate. DG Communications and DG External Relations respectively shall be responsible for the implementation, operation and enforcement of the relevant security measures. (b) If the Head of a Commission Representation or Regional Representation in the Member States considers a change in the alert state to be necessary, he shall submit the request to the Commission Security Directorate, with copy to DG Communications or DG External Relations respectively, which will analyse the situation and forward the request to the Member of the Commission responsible for security matters for consideration. (c) In situations of extreme emergency, the Head of a Commission Representation or Regional Representation in the Member States may take any decision considered necessary to protect staff and assets from threat. Any use of these powers shall immediately be reported to the Commission Security Directorate, with copy to DG Communications or DG External Relations respectively, which will report to the Member of the Commission responsible for security matters for review and, where appropriate, endorsement, amendment or revocation. The chairperson of the Management Group shall be informed at the same time as the Member of the Commission responsible for security matters. 2. The Joint Research Centre (a) The Commission Security Directorate will prepare guidelines to be followed in the Commission Joint Research Centre. These guidelines shall be developed with the Joint Research Centre, and shall take account of any threat assessments made by the Commission Security Directorate. The Joint Research Centre shall be responsible for the implementation, operation and enforcement of the relevant security measures. (b) If the Head of a Commission Joint Research Centre considers a change in the alert state to be necessary, he shall submit the request to the Commission Security Directorate which will analyse the situation and forward the request to the Member of the Commission responsible for security matters for consideration. (c) In situations of extreme emergency, the Head of a Commission Joint Research Centre may take any decision he considers necessary to protect staff and assets from threat. Any use of these powers shall immediately be reported to the Member of the Commission responsible for security matters, for review, and where appropriate endorsement, amendment or revocation. The chairperson of the Management Group shall be informed at the same time as the Member of the Commission responsible for security matters. 3. The Commission EC Delegations and Missions in non-EU Countries (a) In non-EU countries, the Member of the Commission responsible for External Relations shall decide jointly with the member of the Commission responsible for Security Matters on the alert state for each EC Delegation. (b) In situations of extreme emergency, or where the situation does not allow for consultation, the Head of a Commission EC Delegation may take any decision considered necessary to protect staff and assets from threat, including making temporary changes to the alert state. Any use of these powers, and any change to the alert state, shall, without delay, be notified by the Head of EC Delegation to the Member of the Commission responsible for External Relations who shall immediately inform the Member of the Commission responsible for security Matters of the actions taken and the reasons for them. The chairperson of the Management Group shall be informed at the same time as the Member of the Commission responsible for security matters. (c) In situations other than those covered by the previous paragraph, if the Head of a Commission mission or EC Delegation considers a change in the alert state to be necessary, a request shall be made to the External Relations Director-General, who will report to the Director of the Commission Security Directorate. The authorisation to do so will be given jointly by the Member of the Commission responsible for External Relations and the Member of the Commission responsible for security matters. Appendix 1 SECURITY ALERT STATES IN THE COMMISSION Introduction An alert state is a set of security measures intended to provide a specific level of protection to Commission staff, information, buildings and other assets from any threat and to ensure its operational capacity. These security measures are implemented and discontinued in a general or selective manner, as the threat level increases or decreases. An alert state requires the adoption of detailed measures to be implemented by the Security Directorate or by the Head of the Delegation concerned by the crisis situation according to the nature of the threat. Sets of measures are laid down in a separate decision. The standard security measures WHITE The standard security measures coded WHITE are used when no significant security threat has been identified. These standard security measures are applicable on a daily basis. They indicate a normal security situation and provide for a minimum acceptable level of security. They form the basis of the security measures applied in Commission premises. YELLOW alert state The YELLOW alert state takes effect when threats are made or exceptional events happen that endanger the integrity of staff, information, buildings and other assets and that may possibly have an adverse effect on the European Commission or its functioning. ORANGE alert state The ORANGE alert state takes effect when threats are made or exceptional events happen that endanger the integrity of staff, information, buildings and other assets and that are aimed at the European Commission or its functioning, even though no definite object, target or time of attack has been identified. RED alert state The RED alert state takes effect when the European Commission or its functioning becomes the target of threats or exceptional events that endanger the integrity of staff, information, buildings and other assets. These threats are clear and definite and may happen at any moment. Appendix 2A STANDARD SECURITY MEASURES APPLICABLE IN THE PREMISES OF THE EUROPEAN COMMISSION SITUATED IN THE MEMBER STATES OF THE EUROPEAN UNION Introduction The standard security measures are established in general terms and, when applied, will be accompanied by detailed instructions to the services which will be responsible for their implementation. The creation of these detailed instructions, and supervision of their implementation, shall be undertaken by the Commission Security Directorate. 1. Terms of application These standard security measures are generally applicable. They provide for a level of security commensurate with the situation where there is no elevated level of threat. This situation will be identified by the colour code WHITE. They form the basis of the security measures applied in Commission premises. 2. Communications outside the Commission (a) The Commission Security Directorate shall establish and maintain contacts with local and federal police services in Member States in particular in Belgium and Luxembourg. The Commission Security Directorate shall establish contact points for the routine exchange of information of mutual interest especially in relation to security measures. If and when necessary, coordination meetings shall be organised. (b) The Commission Security Directorate shall establish and maintain contacts with the security services of the Member States. It shall establish a routine exchange of information of mutual interest between contact points. If and when necessary, it will hold coordination meetings. (c) The Commission Security Directorate shall establish and maintain contacts with the security services of the other Community Institutions. It shall establish a routine exchange of information of mutual interest between contact points. If and when necessary, it will hold coordination meetings. 3. Communications inside the Commission The Commission Security Directorate shall inform all new staff, including temporary staff, national experts and contract agents of the standard security measures applicable to Commission premises. Awareness-raising will emphasise at least the individual responsibility of Commission officials in the following areas: access to Commission buildings, visitors, rules governing the organisation of meetings, the use of the mail system, the use of e-mail, the security aspects of telephone communications and the handling and use of EU classified information. 4. Physical protection/access control 4.1. Principles of access control (a) Entry to Commission premises shall be on a strictly need to access basis. The Commission Security Directorate shall establish the operational principles by which access to buildings of the European Commission or parts thereof shall be controlled. (b) All persons entering a Commission building shall have a valid access pass recognised by the Commission Security Directorate. All persons entering Commission buildings shall be obliged to comply with any security instructions given by the Commission Security Directorate or a member of the guard service. (c) The valid access pass shall at all times be clearly displayed by all persons inside Commission buildings and premises. (d) The timetable for access to Commission buildings by the different categories of personnel shall be established in cooperation with the Commission Security Directorate. (e) Outside the timetable referred to above, and including weekends and holidays, persons holding a Commission service card shall make an entry into the registry provided at the reception of the building. All other personnel shall provide, in addition to entering their identification into the registry, a valid authorisation granting access to a Commission building. This authorisation shall be granted by the Commission Security Directorate upon request by the responsible service and transmitted according to existing procedures to the concerned reception. 4.2. Valid access passes (a) Service cards shall be issued to Commissioners and Commission staff i.e. persons covered by the Staff Regulations or by the Conditions of employment of other servants of the European Communities and seconded national experts and when deemed necessary also to staff of other institutions, agencies and other bodies housed in Commission premises. Service cards from other EU institutions shall be accepted on the basis of an agreement with the institution concerned. (b) Access cards shall be issued to all other personnel requiring access to the Commission buildings to fulfil contractual obligations with the Commission services. Cards for personnel with a contract limited in time shall not extend beyond this time-limit unless authorised by the Commission's Security Directorate. The period of validity of an access card for such persons shall never extend beyond the end of the current year. Where a Member of the European Parliament wishes to enter a Commission building, he may do so on presentation of his access card issued by the European Parliament to the security guard on duty, without the need to undergo the additional security checks required of external visitors. (c) Laissez-passer passes shall be issued by the Commission Security Directorate for legitimate reasons justifying access to Commission's buildings. (d) Press passes: The request for accreditation by journalists is processed by DG Communications, in cooperation with the Council and the national services. If a request for accreditation is approved, DG Communications asks the Commission Security Directorate to issue a pass. (e) Visitors access passes or contractor visitors access passes shall be issued temporarily to visitors at the reception point to Commission buildings upon verification of a bona fide identification. (f) Only holders of a service card may invite visitors to Commission buildings. Where the Commission department responsible for the holders of other valid access passes wishes to invite visitors, it may make a motivated request to the Commission Security Directorate. (g) Family members of Commission officials requesting access to the administrative areas shall be treated as visitors. (h) All service cards and access passes remain Commission property and shall be handed back to the Commission Security Directorate upon its request. The services of the Commission that asked the Commission Security Directorate for the issue of valid access passes shall ensure that the pass is returned to the Commission Security Directorate either at the end of the contract or if the basis upon which the pass was issued is no longer valid. 4.3. Type of visitors to Commission premises (a) Individual visitors to Commission administrative areas shall be accompanied by a person holding a Commission service card. Administrative areas are those parts of the Commission premises that are not of general interest and concern the functioning of the Commission. Visitors shall be met in the reception area and, at the end of the visit, shall be accompanied back to this area. Individual visitors shall not be allowed to move unaccompanied within Commission premises. (b) Participating visitors to meetings and events. The Directorate general, cabinet or service responsible for meetings and events shall establish at the reception area where the event is to take place the necessary means for the issue of participant visitor badges. These must be visibly displayed by the participant during his presence in the Commission building where the event takes place. (c) Contractor visitors shall be allowed access only for a specified reason and will receive a temporary pass after verification of a bona fide identification. The procedures regulating access and registration of visitors shall be complied with before all access to Commission buildings. (d) Control over access shall be performed at all times, even in the case of the evacuation of a building or an emergency situation. (e) The Commission service responsible for health and safety at work shall give advance notice of all evacuation exercises to the Commission Security Directorate in order to ensure access control during and after the exercise. (f) Contractors making a delivery to a Commission building shall present a goods manifest detailing the reason for making the delivery. Any infringement of this procedure shall immediately be notified to the Commission Security Directorate. (g) If a person is not allowed to enter one or more Commission buildings, this information shall be forwarded to the Commission Security Directorate which shall take the necessary measures. (h) Visitors to Commission buildings and their personal belongings may be subjected to technical controls such as searches and luggage inspections. 4.4. VIP visits The Commission Security Directorate shall be responsible for the security arrangements for all official visits that take place to Commission premises or associated areas. This shall include visits from VIPs whose visit to the Commission warrants additional security arrangements. The Commission service organising the visit shall notify the Commission Security Directorate of all necessary details as soon as these are known. The service concerned will keep the Commission Security Directorate fully informed of any new developments or changes to the notified programme. 4.5. Restricted access to Commissions buildings (a) Host country police services do not have right of access to Commission buildings by virtue of the Protocol on the Privileges and Immunities of the European Communities, and in particular Articles 1 and 19 thereof, except upon request to and authorisation by the competent authorities of the Commission. If access is granted, personnel from the Commission shall assist the police if and when necessary. (b) Detailed questions of access for host countries may be laid down in specific agreements. (c) Armed persons shall not enter or move about a Commission building except by previous written authorisation from the Commission Security Directorate. (d) No animals are allowed in Commission buildings except for dogs to be used for checks of Commission premises requested by the Commission Security Directorate, patrol dogs used for the security of Commission premises, guide dogs for the blind and hearing dogs. (e) Except for service requirements, no photography, filming or audio recording is allowed inside Commission buildings without the prior consent of the Commission service responsible for Communication and the Security Directorate. 4.6. Access to garages and parking areas (a) Only drivers in possession of a valid vehicle access pass and a valid service card, access card or laissez-passer may introduce a car into Commission garages or parking areas. All other passengers in the car shall have a valid access pass to the Commission buildings. Service and access cards must be shown on request to the guard on duty or Commission Security Directorate personnel. (b) All vehicles requesting access to Commission garages or parking areas, except for duly marked Commission service vehicles, shall have a valid vehicle access pass to be clearly displayed at all times in the garage or parking area. (c) A Commission official requesting vehicle access shall only be given one vehicle access pass. This pass shall be handed in by the official if a new one is to be issued. No new pass shall be issued unless the old one is returned. If the pass is lost or stolen, a formal statement shall be made to the Commission Security Directorate. (d) Out of office hours, vehicles may only be left in a Commission garage or parking area where the Commission official concerned is on mission. Furthermore, this requires prior agreement by the Commission Security Directorate. (e) Access to garages or parking areas of the Commission may be refused for security reasons by the Commission Security Directorate where exceptional circumstances so justify. (f) Urgent and specific measures may be taken concerning security or safety regarding all vehicles parked in the garages, parking areas or the immediate surrounding area of Commission premises. 4.7. Mail and parcel delivery (a) All incoming external mail including parcels shall be routed through the relevant Commission mail reception centre. If and when necessary, unusual and/or suspect mail shall undergo further security checks. (b) Except for cases notified to, and approved by, the Commission Security Directorate, no hand-delivered external mail item shall be presented directly to a Commission building. 4.8. Valuable items Commission staff entrusted with Commission property shall take all appropriate precautions to ensure proper use and storage of this property and to avoid damage, loss or unauthorised access. 4.9. Security in the surroundings of the Commissions premises (a) Any person working in Commission buildings must report to the Security Directorate persons trying to enter clandestinely in the Commission buildings. They should immediately report any suspect vehicles or objects that are found near to Commission buildings to the Commission Security Directorate. (b) Before leaving Commission premises at night, before weekends and holidays, particular efforts should be made by all persons working in Commission premises to check that windows are shut and, if applicable, doors are closed and lights extinguished. (c) When the Commission Security Directorate receives information relating to any events with potential security implication or incidents happening outside or near a Commission building it shall take immediately the necessary security measures in order to avoid any unauthorised access by either persons or vehicles. If necessary, the Commission Security Directorate shall contact the host country security or emergency services. 4.10. Security inside Commissions premises The Commission Security Directorate shall define the security standards to be respected by all persons in Commission sites. 4.11. Actions to be taken by the Commissions Security Directorate in the event of safety incidents (a) The Commission Security Directorate incorporates the Commission service responsible for health and safety at work concerning matters of safety and hygiene at work. (b) The internal emergency hotline is managed by the Commission Security Directorate. If required, the host country fire department and/or the emergency medical services will be alerted, following the emergency instructions in place. (c) When the Commission Security Directorate is informed of a safety incident such as a serious medical event, a fire, a gas leak, a breakdown of electricity, an inundation or severe structural problems with a Commission building, the Commission Security Directorate shall alert the personnel of the services occupying the building, as well as the technical service. (d) If required, the Commission Security Directorate is responsible for initiating the appropriate measures for the evacuation of persons present in Commission buildings. (e) If an incident involving a serious personal injury occurs, any member of personnel shall call the host country emergency medical services. The person calling the emergency services should immediately inform the Commission Security Directorate. The Commission Security Directorate shall ensure appropriate action is taken not to leave the Commission building unattended. 4.12. Action to be taken in case of a demonstration outside Commission premises (a) In the event of a demonstration immediately outside Commission premises, the personnel at the reception and garage areas shall inform the Commission Security Directorate, who shall take protective measures and issue orders concerning the buildings security. (b) When there are indications that an attack is likely on Commission premises, the Commission Security Directorate shall issue specific orders to all concerned services and Commission staff. Depending upon the nature of the threat, the Commission Security Directorate shall take any necessary measures to address the problem and activate the measures laid down in the Commission Decision concerning detailed rules for the implementation of a system of security alert states. 4.13. Breach of integrity of Commissions premises (a) All persons authorised to be present in Commission premises are obliged to wear a visible service card or valid access pass. All persons without such a service card or valid access pass may be obliged to leave Commission premises immediately upon request by the personnel in charge of access control or by an official duly identified from the Commission Security Directorate. (b) Where persons are trying to obtain unlawful access to Commission premises, Commission officials shall first take care to close offices, safes and locks, provided that their own physical protection is not at risk. They shall immediately report the incident to the Commission Security Directorate. Where the Commission Security Directorate receives information on these incidents it shall issue instructions on the course of action to be taken and the appropriate services to be alerted. (c) The Commission Security Directorate shall take any necessary measures to address the problem and activate the measures laid down in Commission Decision concerning detailed rules for the implementation of a system of security alert states. 4.14. Presence of suspected persons in Commissions premises (a) In order to maintain acceptable security protection for persons working in Commission premises and for Commission property, all members of Commission staff must report any person showing erratic or suspicious behaviour. Commission staff has a duty to report these persons to the Commission Security Directorate. (b) The Commission Security Directorate shall immediately be informed of all suspicious or unauthorised persons in Commission sites. The Commission Security Directorate shall at all times, and without delay, issue instructions on the course of action to be taken and the appropriate services to be alerted. 4.15. Bomb threat (a) If a person working in the Commissions premises receives a bomb threat, that person shall immediately inform the Commission Security Directorate. The Commission Security Directorate shall try to obtain as much information as possible from the person calling or from the message received. (b) The Commission Security Directorate shall issue instructions on the course of action to be taken and the appropriate services to be alerted at all times of day or night including evacuation where appropriate. 4.16. Discovery of a suspect parcel or other object (a) Any Commission official or member of the personnel on duty shall immediately inform the Commission Security Directorate of the discovery of a suspect parcel or other object. When a suspected parcel or other suspected object is discovered, an appropriate security perimeter shall be installed around it, either by the Commission Security Directorate or the local Commission service responsible for health and safety at work. No person shall touch or tamper with the suspect parcel or other object. Use of wireless means of communication shall be forbidden in the vicinity of the place of the incident. The Commission Security Directorate shall operate in close cooperation with the local Commission service responsible for health and safety at work in the interventions described above. (b) After evaluating the threat and the circumstances, the Commission Security Directorate shall contact the local Commission service responsible for health and safety at work and the competent national authorities. The Commission Security Directorate shall be responsible for the coordination of actions with other Commission or host nation services. 4.17. Securing of evidence In case of a misdemeanour or any offence inside Commission premises, witnesses of the events must contact the Commission Security Directorate which will take the appropriate measures. Witnesses must not tamper with any evidence. Appendix 2B STANDARD SECURITY MEASURES APPLICABLE IN THE PREMISES OF THE EUROPEAN COMMISSION SITUATED IN COUNTRIES OTHER THAN THOSE INCLUDED IN APPENDIX 2A. Introduction Outside the European Union, the standard security measures and their detailed instructions are implemented under the authority of the Head of the European Commission EC Delegation. The External Relations Director-General keeps the Director of the Commission Security Directorate informed at all times. When an EC Delegation is hosted in the diplomatic compound of a Member State or an International organisation, security rules at least equivalent to those in the present Decision are laid down in a Memorandum of Understanding between the European Commission and the Member State, host country or organisation. 1. Terms of application: These standard security measures are generally applicable. They provide for a level of security commensurate with the situation where there is no elevated level of threat. This situation will be identified by the colour code WHITE. They form the basis of the security measures applied in Commission premises. If necessary, these standard security measures shall be adapted according to specific local situations. 2. Communications outside the EC Delegation (a) The Head of the EC Delegation shall on a regular basis and if possible establish and maintain contacts in the field of security with the appropriate host country authorities. If and when necessary, coordination meetings shall be organised. (b) The Head of the EC Delegation shall establish contact points with the other Member States embassies for the routine exchange of information of mutual interest especially in relation to security measures. If and when necessary, coordination meetings shall be organised. (c) When necessary, such contacts might also be established with International Organisations on site. 3. Communications inside the EC Delegation The Head of the EC Delegation, shall brief all new staff, including temporary staff, seconded national experts and contract agents on the standard security measures applicable to EC Delegation premises. Awareness-training will emphasise at least the individual responsibility of Commission officials in the following areas: access to Commission buildings, visitors, rules governing the organisation of meetings, the use of the mail system, the use of e-mail, the security aspects of telephone communications and the handling and use of EU classified information. 4. Physical protection/access control 4.1. Principles of access control (a) Entry to EC Delegation premises shall be on a strictly need to access basis. The Head of the EC Delegation, in close cooperation with the External Service Directorate General shall establish the operational principles by which access to buildings of the EC Delegation shall be controlled. (b) All persons entering an EC Delegation building shall have a valid Commission access pass issued by the Commission Security Directorate or a valid access pass issued by the Head of the EC Delegation according to norms and standards to be established by the Security Directorate. All persons entering Commission buildings shall be obliged to comply with any security instructions given by the Head of the EC Delegation. (c) The valid access pass shall at all times be clearly displayed by all persons inside EC Delegation buildings and premises. 4.2. Valid access passes (a) Service cards shall be issued to Commission officials i.e. persons covered by the Staff Regulations of Officials of the European Communities or by the Conditions of employment of other servants of the European Communities and seconded national experts, and when deemed necessary also to staff of other institutions, agencies and other bodies housed in EC Delegation premises. (b) Access cards shall be issued to all other personnel requiring access to the EC Delegation buildings to fulfil contractual obligations with the Commission services. Cards for personnel with a contract limited in time shall not extend beyond this time-limit. The period of validity of an access card shall never extend beyond the end of the current year. (c) Laissez-passer passes shall be issued by the Head of the EC Delegation for legitimate reasons justifying access to the EC Delegation's building. (d) Visitors' access passes or contractor visitors' access passes shall be issued temporarily to visitors at the reception point to EC Delegation buildings upon verification of a bona fide identification. (e) Family members of EC Delegation officials requesting access to the administrative areas shall be treated as visitors. (f) Only holders of a service card may invite visitors to EC Delegation buildings. (g) Service cards and access passes remain Commission property and shall be handed back to the Head of the EC Delegation upon its request. The services having issued valid access passes shall ensure that the pass is returned either at the end of the contract or if the basis upon which the pass was issued is no longer valid. 4.3. Type of visitors to Commission premises (a) Individual visitors to EC Delegation administrative areas shall be accompanied by a person holding a Commission service card. Administrative areas are those parts of the EC Delegation premises that are not of general interest and concern the functioning of the EC Delegation. Visitors shall be met in the reception area and, at the end of the visit, shall be accompanied back to this area. Individual visitors shall not be allowed to move unaccompanied within EC Delegation premises. (b) For participating visitors to meetings and social events, the Head of EC Delegation shall establish at the reception area where the event is to take place the necessary means for the issue of the specific meeting and events participant visitor badges. These must be visibly displayed by the participant during his presence in the EC Delegation building where the event takes place. (c) Contractor visitors shall be allowed access only for a specified reason and will receive a temporary pass after verification of a bona fide identification. The procedures regulating access and registration of visitors shall be complied with before all access to EC Delegation buildings. (d) Control over access shall be performed at all times, even, if possible, in the case of the evacuation of a building or an emergency situation. (e) The opening hours of the EC Delegation are fixed by the Head of EC Delegation. Outside the opening hours referred to above, and including weekends and holidays, persons holding a Commission service card, and accessing the EC Delegation, shall make an entry into the registry provided at the reception of the building. (f) All visitors shall be registered at the reception of the EC Delegation. They shall provide, in addition to entering their identification into the registry, a valid authorisation granting access to the EC Delegation. (g) Contractors making a delivery to an EC Delegation building shall present a goods manifest detailing the reason for making the delivery. Any infringement of this procedure shall immediately be notified to the External Service Directorate General. (h) Visitors to Commission buildings and their personal belongings may be subjected to technical controls such as searches and luggage inspections. 4.4. VIP visits The Head of the EC Delegation shall be responsible for the security arrangements for all official visits that take place to EC Delegation premises or associated areas. 4.5. Restricted access to EC Delegation buildings (a) Access to EC Delegation premises is regulated by:  the Vienna Convention on diplomatic relations and optional protocols done on 18 April 1961,  the Treaty establishing the European Economic Community, and in particular provisions adopted on the basis of Article 218 thereof, and the Protocol on the Privileges and Immunities of the European Communities, and in particular Articles 1 and 19 thereof, and by Commission Decision C (1998) 2528/1 of 12 August 1998 on the appointment of the authority in charge of lifting the inviolability of Commission premises, buildings and archives,  the establishment agreements concluded by the European Commission with the third countries. (b) Detailed questions of access for host countries may be laid down in specific agreements which state that, unless the Head of the EC Delegation refuse access, host country emergency services may enter EC Delegation buildings in case of immediate danger to security or the health of personnel requiring immediate intervention. The External Relations Director-General shall be immediately informed of these interventions. Host country police services do not have right of access to EC Delegation premises buildings, except upon request to the Head of EC Delegation. If access is granted, personnel from the EC Delegation shall assist the police if and when necessary. (c) Armed persons shall not enter or move about an EC Delegation building except by previous written agreement with the Head of EC Delegation. (d) No animals are allowed in EC Delegation buildings except for dogs to be used for checks of EC Delegation premises, patrol dogs used for the security, guide dogs for the blind and hearing dogs. (e) Except for service requirements, no photography, filming or audio recording is allowed inside EC Delegation buildings without the prior consent of the Head of EC Delegation. 4.6. Access to garages or parking areas (a) Only drivers in possession of a valid vehicle access pass and a valid service card, access card or laissez passer may introduce a car into EC Delegation garages or parking areas. All other passengers in the car shall have a valid access pass to the EC Delegation buildings. Service and access cards shall be shown on request. (b) All vehicles requesting access to EC Delegation garages or parking areas, except for duly marked Commission service vehicles, shall have a valid vehicle access pass to be clearly displayed not only upon entry into the building but also during the stay in the garage or parking area. (c) A Commission official requesting vehicle access shall only be given one vehicle access pass. This pass shall be handed in by the official if a new one is to be issued. No new pass shall be issued unless the old one is returned. If the pass is lost or stolen, a formal statement to the Head of EC Delegation shall be made. (d) Access to garages or parking areas of the EC Delegation may be refused for security reasons by the Head of EC Delegation. (e) Urgent and specific measures may be taken concerning security or safety regarding all vehicles parked in the garages, parking areas or the immediate surrounding area of EC Delegation premises. 4.7. Mail and parcel delivery (a) Except for diplomatic pouch, all incoming external mail including parcels shall, when unusual or suspect, undergo further security checks. (b) Except for cases notified to, and approved by, the Head of EC Delegation, no hand-delivered external mail item shall be presented directly to an addressee in the EC Delegation. 4.8. Valuable items EC Delegation staff entrusted with Commission property shall take all appropriate precautions to ensure proper use and storage of this property and to avoid damage, loss or unauthorised access. 4.9. Security in the surroundings of EC Delegation premises (a) Any person working in an EC Delegation building shall report persons observing or trying to enter clandestinely EC Delegation buildings. They shall immediately report any suspect vehicles, objects or persons that are found next or near to EC Delegation buildings to the Head of an EC Delegation. (b) Before leaving EC Delegation premises at night, before weekends and holidays, particular efforts shall be made by all persons working in EC Delegation premises to check that windows are shut and, if applicable, doors are closed and lights are extinguished. (c) When the External Relations Director-General receives information relating to any events with potential security implication or incidents happening outside or near an EC Delegation building, he shall immediately inform the Head of EC Delegation who shall immediately take the necessary security measures in order to avoid any unauthorised access by either persons or vehicles. If necessary, he shall contact the appropriate host nation authority. 4.10. Security inside EC delegations premises The Head of EC Delegation shall define the standards to be respected in the security arrangements, tasks and instructions applicable to all persons in EC Delegation buildings or surrounding areas. 4.11. Actions to be taken by the Head of EC Delegation in the event of safety incidents (a) If an incident involving a serious personal injury is reported, any member of personnel shall call the local emergency medical services. (b) Appropriate action shall be undertaken in order not to leave the EC Delegation building unattended. 4.12. Action to be taken in case of a demonstration outside EC Delegation premises (a) In the event of a demonstration in the immediate surroundings of EC Delegation premises, the personnel at the reception and garage areas shall inform the Head of EC Delegation, who shall take protective measures and issue orders concerning the building's security. (b) When there are indications that an attack is likely on EC Delegation premises, the Head of EC Delegation shall issue specific orders to all concerned services and EC Delegation staff and immediately inform the External Relations Directorate-General, who will inform the Director of the Commission Security Directorate. Depending upon the nature of the threat, appropriate measures shall be taken. 4.13. Breach of integrity of EC Delegation premises (a) All persons authorised to be present in EC Delegation premises are obliged to wear a visible valid access pass or service card. All persons without such a valid access pass or service card may be obliged to leave the EC Delegation premises immediately upon request by the personnel in charge of access control or by an official duly identified by the Head of an EC Delegation. (b) Where persons are trying to obtain unlawful access to EC Delegation premises, EC Delegation officials should first take care to close offices, safes and locks, provided their own physical protection is not at risk. They shall immediately inform the External Relations Director-General and seek instructions on the course of action to be taken and the appropriate services to be alerted. (c) The External Relations Director-General shall take the appropriate measures in cooperation with the Director of the Commission Security Directorate to resolve the problem. He may contact the appropriate host country authorities to seek their assistance, including the police forces. 4.14. Presence of suspect individuals in EC Delegation premises (a) In order to maintain acceptable security protection for persons working in EC Delegation premises and for Commission property, all members of EC Delegation must report any person showing erratic or suspicious behaviour. EC Delegation staff has a duty to report these persons to the Head of the EC Delegation. (b) The Head of EC Delegation shall immediately be informed of all suspicious or unauthorised intrusions into Commission buildings. The External Relations Director-General shall at all times, and without delay, issue instructions on the course of action to be taken and the appropriate services to be alerted. 4.15. Bomb threat (a) If a person working in a EC Delegation receives a bomb threat, that person shall immediately inform the External Relations Director-General. This person shall try to obtain as much information as possible from the person calling or from the message received. (b) The External Relations Director-General shall issue instructions on the course of action to be taken and, without delay, inform the Member of the Commission responsible for External Relations who will in turn inform the Member of the Commission responsible for security matters. (c) Acting on the request of the competent host country's authorities (i.e. the emergency services), the Head of EC Delegation may decide to evacuate the EC Delegation building. The External Relations Director-General shall be kept fully informed. 4.16. Discovery of a suspect parcel or other object (a) Any EC Delegation official or member of the personnel on duty shall immediately inform the Head of EC Delegation of the discovery of a suspect parcel or other object. When a suspected parcel or other suspect object is discovered, an appropriate security perimeter shall be installed around it. No person shall touch or tamper with the suspect parcel or other object. Use of wireless means of communication shall be forbidden in the vicinity of the place of the incident. (b) After evaluating the threat and the circumstances, the Head of EC Delegation shall contact the appropriate host country authorities. 4.17. Securing of evidence In case of a misdemeanour or any offence inside EC Delegation premises, witnesses of the events must contact the Head of EC Delegation who will take the appropriate measures. Witnesses must not tamper with any evidence.